Citation Nr: 1144023	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II.

2.  Entitlement to service connection for vision problems, also claimed as diabetic retinopathy, to include as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

The Veteran's hypertension is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation) with his -connected diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication, the Board finds that VA's duty to notify was satisfied by a July 2006 letter.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  Subsequent letters dated in March 2007 and February 2009 further satisfy the notice requirements for the eye claim.  

The Board also concludes the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The medical records related to the Veteran's Social Security Administration (SSA) disability benefits have also been associated with the claims file.  As such, it appears that VA's duty to assist is satisfied with respect to obtaining pertinent records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran submitted to VA examinations to assess the nature and etiology of his eye disorder in March 2007 and February 2009.  The Veteran also submitted to a February 2007 VA examination to assess his hypertension.  As discussed below, the Board finds that the examinations obtained in this case are adequate, as they are predicated on a full reading of the records contained in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr, 21 Vet. App. at 312.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the requirments for establishing service connection on a direct basis, service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

a.  Hypertension

Medical records indicate that the Veteran suffers from hypertension.  As such, the Veteran has a current disablity and the Board turns to the issues of (i) service incurrence and nexus for direct service connection and (ii) whether his service-connected diabetes mellitus caused or aggravated the Veteran's hypertension for secondary service connection.  

The Veteran contends that his hypertension is a result of his diabetes mellitus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent and credible to report symptoms related to his hypertension.  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition that can be causally related to another disorder or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his hypertensive disorder.  

Turning to the competent medical evidence, VA medical records indicate that the Veteran has sought treatment for his hypertension through medication.  The Veteran was afforded a VA examination in February 2007 to assess whether his hypertension was related to his diabetes mellitus.  After reviewing the claims file, the examiner noted that the Veteran was diagnosed with diabetes mellitus at age 52 and with hypertension at age 36, 16 years prior to the diagnosis of diabetes mellitus.  The Veteran was assessed with well-controlled diabetes mellitus, type II and controlled hypertension.  The examiner opined that the Veteran's hypertension was not cause or aggravated by his diabetes.  Throughout the examination, the examiner reasoned that the Veteran's hypertension was diagnosed prior to his diabetes mellitus.  

The Board places great probative weight on the February 2007 VA examination report as the VA examiner reviewed the claims file, became familiar with the Veteran's medical history, and provided a reasoned medical opinion.  Further, it is the only competent evidence which provides an etiological opinion as to his hypertension.  As such, the Board finds that the Veteran's hypertension is secondarily related to service.  See Allen, 8 Vet. App. 374.  

Again, to afford the Veteran every possible consideration, the Board will also consider direct service connection.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

The Veteran's service treatment records include an April 1969 separation examination where the Veteran's blood pressure was 118/84 and his sitting heart rate was 62.  It should be noted that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  At no time during service did the Veteran's blood pressure meet the requirements for hypertension while in service.  

Again, the post-service medical records indicate that the Veteran was diagnosed with hypertension when the Veteran was 36 (or in 1979), about ten years after service discharge.  The balance of the VA treatment records from indicate follow-up treatment for his hypertension.  However, these records do not provide an etiology for the Veteran's hypertension.  The Board concludes that another VA examination is not needed in this case because there is no indication that the Veteran's current hypertension may be associated with the Veteran's service and there is competent medical evidence on file to make a decision on the claim.  With regard to the latter and for the reasons and bases noted in the decision below, the Board finds the treatment records in the claims file provide sufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 86; see also Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an 'event, injury[,] or disease in service' that may be associated with [his] symptoms'"); see also Waters v. Shinseki, 60 F.3d 1274 (Fed. Cir. 2010)( noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i).  

Furthermore, the Board finds that the Veteran's statements regarding the continuity of his symptoms are contradicted by the absence of any treatment for hypertension until many years after service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In sum, the Board accords the Veteran's arguments limited probative value.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that service connection must fail on a direct basis. Davidson, 581 F.3d 1313.

Finally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including hypertension) becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, the Veteran was not diagnosed with hypertension within one year of separation from service. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive, secondary, or direct grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II, is denied.


REMAND

The record contains conflicting evidence on the cause of the Veteran's cataracts.  The matter of service connection for an ocular disability requires further development.

Accordingly, this issue is REMANDED for further action.

The RO should arrange for the Veteran to be examined by an ophthalmologist to determine the cause of his cataracts.  The examiner should specifically opine whether the cataracts are caused or aggravated by the diabetes mellitus.

Thereafter, the matter remaining on appeal should be readjudicated.


______________________________________________
John. E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


